                       Case 3:19-mj-00029              Document 1           Filed 02/14/19        Page 1 of 6



AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES D ISTRICT COURT                                      FIL£D14FFP.'19·1S:r'OlJSDC·!JRP
                                                                 for the
                                                           District of Oregon

                  United States of America                          )
                                V.                                  )
                                                                    )      Case No.
              DOUGLAS BRADEN SMYSER                                 )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  February 13, 2019              in the county of            Multnomah             in the
                       District of Oregon and elsewhere , the defendant(s) violated:

            Code Section                                                        Offense Description

49 U.S.C. § 46504                               Interference with Flight Crew Members and Attendants




          This criminal complaint is based on these facts :


The attached affidavit of FBI Special Agent Damon W Bateson




          ~ Continued on the attached sheet.




                                                                                     Special Agent Damon W Bateson, FBI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.




City and state:                         Portland, Oregon                                      Hon. Jolie A. Russo
                                                                                               Printed name and title
              Case 3:19-mj-00029       Document 1       Filed 02/14/19      Page 2 of 6




STATE OF OREGON                )
                               )       AFFIDAVIT OF Damon W . Bateson
County of Multnomah            )


         I, Damon W. Bateson, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

         1.     I am a Special Agent (SA) of the Federal Bureau oflnvestigation (FBI) and have

been so employed for over two years. I am currently assigned to the Portland Division of the

FBI where I investigate violations of federal law, including but not limited to bank robberies,

crimes against children, and other violent crimes. I have had extensive training in law

enforcement techniques and in conducting these types of investigations. I am trained in

investigating a wide variety of violations of federal criminal law having received over 800 hours

of training at the FBI Academy. Prior to joining the FBI, I served in the United States Navy as

an officer and received specific training as a Legal Officer, which involves conducting

investigations into violations of the Uniform Code of Military Justice (UCMJ) and acting a legal

advisor to various commanding officers of operational units.

         2.     This affidavit is submitted in support of a criminal complaint and arrest warrant

charging DOUGLAS BRADEN SMYSER ("SMYSER"), d.o.b. XX/XX/1997, with interference

with flight crew members and attendants in violation of Title 49 United States Code Section

46504.

         3.     This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement
                                        '
officers, interviews of witnesses, a review of records related to this investigation,
             Case 3:19-mj-00029         Document 1       Filed 02/14/19      Page 3 of 6




communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                          Applicable Law

        4.      Title 49 United States Code Section 46504 provides that an individual on an

aircraft in the special aircraft jurisdiction of the United States, who, by assaulting or intimidating

a flight crew member or flight attendant of an aircraft, interferes with the performance of the

duties of the member or attendant to perform those duties, or attempts or conspires to do such an

act, shall be fined under Title 18, imprisoned for not more than 20 years, or both.

                                   Statement of Probable Cause

        5.      On February 13, 2019, Compass Airlines Flight 6054 was scheduled to fly from

Seattle-Tacoma International airport to Los Angeles International airport. The flight was diverted

to Portland International Airport initially due to the pilot declaring a "level 2 threat" which is

classified as "physically abusive behavior", the threat level was elevated to "level 3 threat,"

which is defined as "life threatening behavior," due to a passenger heading to the cockpit during

approach and having to be restrained by fellow passengers.

        6.      Captain J. S. advised that he was first alerted to SMYSER while the plane was

taxiing on the ramp in Seattle. It was reported that SMYSER threw his backpack into the aisle

and was behaving oddly. SMYSER denied the backpack was his after it began to vibrate and it

was later discovered that an electric razor has been activated. SMYSER then claimed the bag

was his.

        7.      Captain J.S . stated about 20-30 minutes into the flight he was advised that

SMYSER was pacing the aisle and refusing to sit down. Captain J.S. secured the cockpit doors


 Page 2 - Affidavit of Damon W. Bateson
              Case 3:19-mj-00029       Document 1       Filed 02/14/19     Page 4 of 6




and was advised by the flight crew that they were concerned that he was going to rush the

cockpit. Captain J.S. decided to divert the plane to Portland International Airport and made an

announcement over the intercom.

       8.       Captain J.S. stated that on approach to Portland International Airport a third

incident occurred. It was reported that SMYSER was in the aisle and approaching the cockpit. A

passenger was required to restrain SMYSER until the flight landed.

       9.       T. A., a Compass Air crewmember, reported she was standing in first class cabin

approximately 20 minutes into the flight when SMYSER approached her. T.A. reported

SMYSER was acting "odd" and she asked him if he needed something. SMYSER told her

"someone has a gun in the back row of this plane." T .A. asked if SMYSER knew who had the

gun and SMYSER replied "let's just keep this between us." T.A informed the other crew

members of SMYSER's statement and said it frightened her and she was scared for her life and

the lives of everyone aboard the aircraft.

        10.     A.B., a passenger on Compass Air Flight #6054, stated he was asked to assist with

an unruly passenger by the crewmembers. A.B. advised that SMYSER was pacing the aisles and

not following the directions of the flight crew to remain seated. A.B. said that he walked to the

rear of the flight and spoke to SMYSER. A.B. said he firmly advised SMYSER to remain in his

seat and follow the instructions of the flight crew. A.B. stated SMYSER returned to his seat as

the Captain announced that the flight would be diverting to Portland International Airport. A.B.

stated SMYSER got up again and began to make his way to the front of the plane and A.B. had

to restrain him. A.B. described this encounter stating SMYSER initially resisted by flailing his

arms but soon submitted and allowed A.B. to put him in a rear seat.


 Page 3 - Affidavit of Damon W. Bateson
              Case 3:19-mj-00029      Document 1       Filed 02/14/19     Page 5 of 6




       11.      J.C., another Compass Air passenger, reported that approximately 20 minutes into

the flight SMYSER left his seat and walked towards the front of the plan and began loitering in

the gallery area. J.C. noticed another passenger speak to him briefly and SMYSER returned to

his seat. J.C. said a few minutes later the captain announced the plan was diverting to Portland

International airport. J.C. stated SMYSER soon got out of his seat and began walking toward the

front of the plane. J.C. observed a male flight attendant stood in SMYSER's and SMYSER said

"I'm going up to 1st Class" to which the flight attendant replied "No sir you need to go back to

your seat." SMYSER refused to comply and remained in the aisle. J.C. stated five unknown

passengers then confronted SMYSER and convinced him to go back to his seat. J.C. stated that

on approach to Portland International, SMYSER stood up in the aisle and began pacing back and

forth. SMYSER became loud and started provoking other passengers. J.C. said an announcement

was made for all passenger to return to their seats which SMYSER refused. J.C. then stated a

flight attendant confronted SMYSER and told him to "Sit down immediately." Another

passenger, identified as A.B., then confronted SMYSER placed his hands on SMYSER and

escorted him to his seat and used his body weight to hold SMYSER down in the seat until the

plane landed.

        12.     SMYSER was detained by Port of Portland Police officers who responded to the

to the gate, and contacted SMYSER at the back of the plane. He was read his Miranda warnings,

and agreed to speak to the officers about the flight. In summary, SMYSER admitted to

approaching the cockpit multiple times during the flight. He stated he ingested

methamphetamine before his flight. SMYSER reported that he was headed to Los Angeles, CA

to drug rehab at a place called the Alo House in Malibu. He stated that he actually ate the


 Page 4-Affidavit of Damon W. Bateson
              Case 3:19-mj-00029        Document 1      Filed 02/14/19     Page 6 of 6




methamphetamine instead of injecting it, and that he was initially feeling "ok" at take-off. He

stated that during the flight be became suspicious and paranoid, and that he was going to the

cockpit to get "help." He stated that on the way to the cockpit, he stated in a mid-range voice

"there's a gun." He said another passenger tackled him and took him to the back of the plane

where he sat until contacted by Port of Portland Police officers after the plane diverted to

Portland, Oregon. During the interview SMYSER wrote a signed apology note to the flight

attendant for his actions. Medical personnel checked on SMYSER while he was detained and he

was cleared. He was later transported to the Multnomah County Jail where he was lodged on

state charges.


                                             Conclusion

        13.      Based on the foregoing, I submit there is probable cause to believe that

DOUGLAS SMYSER has committed a violation of Title 49, United States Code, Section 46504,

and request issuance of a warrant.

        14.      This affidavit, and the requested arrest warrant were reviewed by Assistant United

States Attorney Paul T. Maloney who advised me that, in his opinion, probable cause exists to

apply for an arrest warrant of DOUGLAS BRADEN SMYSER.


                                                  I
                                               Damon Bateson, pecial Agent
                                               Federal Bureau of Investigation

        Subscribed and sworn to before me this        \~   day of February 2019.



                                                             onorable JOLIE A. RUSSO
                                                       United States Magistrate Judge

 Page 5 - Affidavit of Damon W. Bateson
